EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Scott on 12/7/2021.

The application has been amended as follows: 
Claim 21: The sample measuring method according to claim 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4, 6, 11-12, 14, and 21, the prior art of record fails to teach or suggest “suspending to start the measurement of the sample until the information is acquired from the container” in combination with the remaining limitations of claim 1.
Regarding claims 15 and 17, the prior art of record fails to teach or suggest “an operation unit that provides an operation to the mechanical unit to mechanically move the mechanical unit such that the load section is read for loading of the container” in combination with the remaining limitations of claim 15. 
Regarding claim 22, the prior art of record fails to teach or suggest “measuring the sample in the loaded light-shielded container, based on the measurement item and the calibration curve” in combination with the remaining limitations of claim 22. 
Regarding claim 23, the prior art of record fails to teach or suggest “the load section is positioned in an upper surface part of a main body unit of the sample measurement device, and the lid is provided to be turnable relative to the main body unit so as to cover the upper surface part of the main body” in combination with the remaining limitations of claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852